United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 18-1292
                        ___________________________

                                   Jamie Gammage

                        lllllllllllllllllllllPlaintiff - Appellant

                                           v.

                  Commissioner, Social Security Administration

                       lllllllllllllllllllllDefendant - Appellee
                                      ____________

                     Appeal from United States District Court
                  for the Southern District of Iowa - Des Moines
                                  ____________

                          Submitted: November 7, 2018
                           Filed: November 14, 2018
                                  [Unpublished]
                                 ____________

Before COLLOTON, BOWMAN, and KELLY, Circuit Judges.
                        ____________

PER CURIAM.

      Jamie Gammage appeals from the order of the District Court1 affirming the
denial of disability insurance benefits and supplemental security income. After

      1
       The Honorable Robert W. Pratt, United States District Judge for the Southern
District of Iowa.
de novo review of the record and consideration of Gammage’s arguments for reversal,
we conclude that substantial evidence on the record as a whole supports the decision.
See Fentress v. Berryhill, 854 F.3d 1016, 1019–20 (8th Cir. 2017) (standard of
review). Specifically, the finding by the administrative law judge (ALJ) that
Gammage’s subjective complaints were not entirely credible is entitled to deference.
See Vester v. Barnhart, 416 F.3d 886, 889 (8th Cir. 2005)(“[W]e defer to the ALJ’s
determinations regarding the credibility of witnesses so long as such determinations
are supported by good reasons and substantial evidence.”). Further, the ALJ’s
determination on Gammage’s residual functional capacity (RFC) is supported by
substantial evidence. See Mabry v. Colvin, 815 F.3d 386, 390 (8th Cir. 2016) (“The
claimant has the burden to establish his RFC.”); Perkins v. Astrue, 648 F.3d 892, 897
(8th Cir. 2011) (recognizing that a treating physician’s opinion may be discounted
and that the record as a whole must be evaluated). We affirm the judgment.
                        ______________________________




                                         -2-